Citation Nr: 0735191	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-20 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pleurisy.

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.

4.  Entitlement to an increased (compensable) disability 
rating for pterygium of the left eye. 

WITNESS AT HEARINGS ON APPEAL

The appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In a Statement of Accredited Representative, dated in October 
2005, it appears the veteran's representative raised the 
issue of entitlement to service connection for blepharitis 
(inflammation of the eyelid).  Since this issue has not been 
developed, much less denied and timely appealed to the Board, 
it is referred to the RO.  The Board does not presently have 
jurisdiction to consider it.  38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.

2.  An unappealed December 1976 rating decision denied 
service connection for pleurisy (actually, the petition to 
reopen this previously denied, unappealed claim) on the basis 
this condition was not shown in service.  

3.  The additional evidence received since that December 1976 
rating decision makes no reference to pleurisy.  

4.  There is no current medical evidence of hemorrhoids or 
anal fissures.

5.  The veteran's visual acuity in his left eye is 
correctable to 20/20.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The December 1976 rating decision that denied service 
connection for pleurisy is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  The additional evidence submitted since that December 
1976 rating decision is not new and material, and the claim 
of entitlement to service connection for pleurisy is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 
38 C.F.R §§ 3.102, 3.156, 3.159 (2007).

4.  The criteria are not met for a compensable disability 
rating for hemorrhoids.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7336 (2007).

5.  The criteria are not met for a compensable disability 
rating for pterygium of the left eye.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.84, Diagnostic 
Code 6034 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension 
and pleurisy.  With respect to the latter claim, however, the 
Board must first determine whether new and material evidence 
has been submitted to reopen that claim since an unappealed, 
therefore final and binding, December 1976 rating decision.  
The veteran is also seeking compensable disability ratings 
for his already 
service-connected hemorrhoids and pterygium of the left eye.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in August 2000, September 2000, December 2001, 
May 2004, and January 2005:  (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should 
"give us everything you've got pertaining to 
your claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for pleurisy, the Board finds that the RO's 
December 2001 letter complies with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), wherein the Court held that, in addition to 
notifying the veteran of evidence and information necessary 
to prove his underlying claim for service connection, 
the claimant must also be notified of the evidence and 
information necessary to reopen his claim on the basis of new 
and material evidence.  That is to say, VA must apprise the 
claimant of the evidence necessary to substantiate the 
element or elements of the claim that were found insufficient 
in the previous denial.  Kent, 20 Vet. App. at 10-11.  VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but nonetheless concluding the evidence 
established the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims, and 
therefore determined the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained 
all relevant medical records identified by the veteran and 
his representative.  In addition, the veteran was afforded 
appropriate VA examinations to determine the severity of his 
service-connected hemorrhoids and left eye pterygium.  The 
examinations were adequate for rating purposes, as they 
report findings addressed in the applicable rating criteria.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).

On the other hand, the Board finds that a VA examination is 
not required to determine whether the veteran's hypertension 
is related to service, since the record shows the condition 
was not initially diagnosed until approximately 20 years 
after his service had ended, with no competent evidence 
suggesting it dates back to his military service.  Therefore, 
obtaining a medical opinion would serve no useful purpose.  A 
remand for a medical opinion is not necessary to decide this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for pleurisy, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Simply put, he is not entitled to a 
VA examination for a medical nexus opinion unless and until 
there is new and material evidence, which in this instance 
there is not.  38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or Court.



II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code ((DC) 7101 (2006). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2007).

In this case, the veteran's service medical records make no 
reference to high blood pressure, much less persistently 
elevated.  Of particular relevance, his blood pressure was 
124/76 during his discharge examination in September 1954, 
just two weeks prior to his separation from active duty.  
There is also no indication that he was on medication for 
high blood pressure while on active duty.  In light of these 
findings, his service medical records provide highly 
probative evidence against his claim.  Struck v. Brown, 9 
Vet. App. 145 (1996).

The record also shows that hypertension was not manifested or 
otherwise diagnosed within one year of the veteran's 
separation from active duty in October 1954.  Although no 
medical records were generated during this period, a VA 
hospitalization report dated in January 1956, just 15 months 
after his service had ended, lists a normal blood pressure 
reading of 130/70.  In fact, the first documented evidence of 
high blood pressure was not until 1975, over 20 years 
after his military service ended.  VA outpatient treatment 
records dated from April to June 1975 list blood pressure 
readings of 100/90, 120/90, and 124/100.  In light of these 
elevated readings, albeit marginal, this appears to be the 
first documented evidence of hypertension.  Subsequently 
dated VA outpatient records show continued treatment for 
chronic hypertension. 

More importantly, though, none of these records showing 
treatment for hypertension contains a medical opinion 
concerning the etiology or date of onset of this condition.  
In other words, these records do not include a medical 
opinion indicating the hypertension began either during 
service or during the one-year presumptive period after 
service, thereby providing evidence against the claim.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board also reiterates that the 20-year lapse between 
service and the onset of hypertension provides additional 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Indeed, the only evidence even suggesting a relationship 
between the veteran's hypertension and his military service 
comes in the way of his own unsubstantiated lay statements.  
But he is simply not competent to attribute this condition to 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions, 
including on causation).

Even were the Board to assume purely for the sake of argument 
that the veteran is competent in this regard, his contentions 
are still outweighed by the medical records, none of which 
suggest that his hypertension had its onset either in service 
or during the one-year presumptive period after service.  See 
Barr v. Nicholson, 21Vet. App. 303 (2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

III.  New and Material Evidence To Reopen a 
Claim of Entitlement to Service Connection 
for Pleurisy

The veteran is ultimately seeking service connection for 
pleurisy.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen this 
claim since a prior, unappealed, and therefore final and 
binding, rating decision in December 1976.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In August 1955, so even before that decision, the RO had 
denied service connection for pleurisy on the basis this 
condition was not shown by the evidence of record, which at 
that time only included the veteran's service medical 
records.  He was notified of that August 1955 rating decision 
and of his appellate rights in a letter dated that same 
month.  Since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.



In September 1976, the veteran attempted to reopen his claim 
for service connection for pleurisy.  The additional evidence 
submitted since that August 1955 rating decision included 
various VA treatment records, both inpatient and outpatient, 
none of which listed a diagnosis of pleurisy.  As a result, 
the RO issued a rating decision in December 1976 denying 
service connection for pleurisy (actually, the petition to 
reopen this claim).

The veteran filed a timely notice of disagreement (NOD) in 
response to that decision in March 1977.  However, after the 
RO issued a SOC in June 2007, he failed to perfect his appeal 
by submitting a timely substantive appeal (VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200.  Therefore, 
that December 1976 rating decision is final and binding on 
him based on the evidence then of record and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In November 2001, the veteran again attempted to reopen his 
claim for service connection for pleurisy on the basis of new 
and material evidence.  Under VA law and regulations, if new 
and material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108.  When determining whether the claim 
should be reopened, the Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for pleurisy is evidence that has been 
added to the record since the final December 1976 rating 
decision.  Since that decision, numerous VA treatment records 
and several VA examination reports have been added to the 
claims file, none of which makes any reference to pleurisy.  
In fact, several of these records, including radiographs of 
the veteran's chest, note that his lungs are clear with no 
significant findings.  

Thus, although these additional records are "new" in that 
they did not exist at the time of the December 1976 rating 
decision, they are nonetheless immaterial to the central 
issue, i.e., whether he has pleurisy as a result of his 
military service.  So this newly submitted evidence, by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate this claim.  See 38 C.F.R. § 3.156.



In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, as well as a statement provided by 
E.H., Jr., who indicated the veteran was hospitalized for 
respiratory problems while they served together during basic 
training.  However, the Board emphasizes that statements 
provided by the veteran and his friend are not material 
within the meaning of 38 C.F.R. § 3.156.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As a whole, the evidence received since the December 1976 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the December 1976 rating decision remains final 
and the appeal is denied.


IV.  Increased Rating for Hemorrhoids

The record shows the veteran developed hemorrhoids while on 
active duty.  As such, the August 1955 rating decision 
granted service connection and assigned a noncompensable 
(zero percent) disability rating for hemorrhoids.  In August 
2000, the veteran filed a claim for increased compensation 
benefits.  In a September 2001 rating decision, the RO denied 
his claim - continuing the noncompensable rating.  He 
appealed that decision.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



The veteran's hemorrhoids are evaluated under DC 7336.  This 
diagnostic code provides a noncompensable rating for mild or 
moderate hemorrhoids; a 10 percent rating where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences; and a 20 percent rating where there is 
persistent bleeding and secondary anemia, or with fissures.  
See 38 C.F.R. § 4.114, DC 7336.

Applying the above criteria to the facts of this case, the 
Board finds no basis to grant a compensable disability rating 
for the veteran's hemorrhoids.  The evidence for 
consideration includes two VA examination reports as well as 
VA outpatient treatment records, none of which shows the 
veteran's hemorrhoids meet the requirements for a compensable 
disability rating under DC 7336.  

During a VA examination in July 2001, the veteran reported 
seeing blood on his toilet paper approximately once every two 
weeks.  The examiner then commented that the most recent 
colonoscopy in April 2001 had revealed colon polyps and 
diverticulosis, but no hemorrhoids.  Upon physical 
examination, the examiner observed a small tag at three 
o'clock, which was not thrombosed, and no external 
hemorrhoids or fissures.  The examiner thus concluded that 
"the exam[ination] does not show any active hemorrhoids, at 
least external hemorrhoids."  She then added that, "[T]he 
last colonoscopy did not show internal hemorrhoids, it does 
show diverticulosis."  Thus, since this report shows only 
the possibility of a small internal hemorrhoid, with no 
evidence of any large or thrombotic hemorrhoids, it provides 
no basis to assign a compensable disability rating under DC 
7336. 

When more recently examined by VA in May 2004, the veteran 
denied seeing blood on his toilet paper during the past year, 
but he did report seeing occasional little specks of blood.  
The examiner noted that a recent colonoscopy in March 2004 
had revealed a lot of diverticulosis in the sigmoid and 
descending colon, but no evidence of active hemorrhoids.  A 
rectal examination revealed a little thinning of the skin at 
nine o'clock, but no hemorrhoids or fissures.  The examiner 
diagnosed:  (1) intermittent constipation resulting in 
hemorrhoids or anal skin abrasion, presently only skin 
abrasion, relieved by medication; and (2) mild anemia, 
last colonoscopy negative for hemorrhoids.  

Since no hemorrhoids were found, this report provides further 
evidence against the veteran's claim.  The Board notes that 
the veteran has been diagnosed with anemia, which is one of 
the criteria listed for a 20 percent rating under DC 7336.  
However, since a rectal examination revealed only a skin 
abrasion with no evidence of hemorrhoids or anal fissures, a 
diagnosis of anemia, standing alone, does not warrant a 
compensable disability rating under DC 7336.  

The Board also has reviewed numerous VA treatment records 
dated from 1999 to 2005, none of which shows any evidence of 
a large or thrombotic hemorrhoid, irreducible, with excessive 
redundant tissue, as required for a 10 percent rating under 
DC 7336.  Although an entry dated in December 2004 notes the 
veteran's complaints of an external hemorrhoid causing 
occasional oozing, a physical examination was not performed 
at that time to confirm his assertions.  Thus, none of these 
records supports his claim for a compensable disability 
rating for hemorrhoids. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for 
hemorrhoids.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is 
denied.

V.  Increased Rating for Pterygium of the Left Eye

The veteran's separation examination shows a small pterygium 
on the medial aspect of his left eye.  This condition was 
also noted after service.  Consequently, the RO issued a 
rating decision in February 1976 granting service connection 
and assigning a noncompensable (zero percent) disability 
rating for pterygium of the left eye.  The veteran recently 
filed a claim for a higher rating.  



Pterygium is rated under the provisions of 38 C.F.R. § 4.84a, 
DC 6034.  This code provides that pterygium is rated for loss 
of vision, if any.  Field loss also may be used as a basis to 
evaluate this disability, as well as impairment of visual 
acuity.  38 C.F.R. §§ 4.76, 4.76a.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  
38 C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V, by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a noncompensable rating is assigned under DC 6079.  
Where vision in one eye is 20/50 (or is 20/70, or 20/100) and 
vision in the other eye is 20/40, a 10 percent rating is 
assigned under DC 6079.  A 20 percent rating will be assigned 
for vision in one eye of 20/200 (or 15/200), when corrected 
visual acuity in the other eye is 20/40 under DC 6077.

Considering the medical evidence of record in light of these 
criteria, the Board finds no basis to assign a compensable 
disability rating for the pterygium affecting the veteran's 
left eye.  This is because there is no evidence of any loss 
of visual acuity in this eye that would warrant a compensable 
rating under VA's Rating Schedule for visual impairment.  See 
38 C.F.R. § 4.84a, Table V.  Two VA examination reports 
illustrate this point.

When examined by VA in February 2004, the veteran's corrected 
distance vision in his left eye was 20/20 (so completely 
normal).  And when examined in June 2004, his corrected 
distance vision for this eye was again 20/20-1 with glasses.  
Thus, his best corrected visual acuity in this eye is 
substantially better than the 20/50 and 20/40 best corrected 
vision necessary to support the assignment of a 10 percent 
disability rating under DC 6079.  Therefore, the Board finds 
no basis to assign a compensable disability rating for his 
left eye pterygium.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for pterygium.  Therefore, the 
doctrine of reasonable doubt is not for application, see 38 
U.S.C.A.  § 5107(b) and 38 C.F.R. § 4.3, and the appeal is 
denied.


ORDER

Service connection for hypertension is denied.

The petition to reopen the claim for service connection for 
pleurisy is denied.

A compensable disability rating for hemorrhoids is denied.

A compensable disability rating for pterygium of the left eye 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


